Citation Nr: 1550286	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May
2007 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Houston, Texas.

In October 2012, the Board remanded the case to the RO to provide the Veteran a video conference hearing before the Board.  The Veteran did not appear for the hearing and the record does not reflect that he requested to reschedule the hearing, therefore, the request for the hearing is deemed withdrawn.  38 C.F.R. 	
§ 20.704(d)(2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

In October 2012 and January 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The weight of the competent and probative evidence is against a finding that the Veteran's currently diagnosed low back disability had its onset in service or is otherwise related to active duty, to include the claimed in-service back injury.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability are not met.  	
38 U.S.C.A. §§ 1110 , 1112, 1131, 5107 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.159, 3.303. (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO provided the Veteran a VCAA letter in March 2007, prior to the initial adjudication in May 2007, which notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  In April 2007, the Veteran submitted a response to the VCAA letter, indicating that he did not have any additional evidence to substantiate the claim.  Additionally, the veteran also received a VCAA letter in August 2008, which described the appeals process, including the Decision Review Officer (DRO) process.  Therefore, he received all required notice concerning his claim.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim, including obtaining the Veteran's service treatment records (STRs), VA medical treatment reports, and also affording him VA examinations in April 2007 and June 2013.  These examinations, considered along with the Veteran's STRs and other evidence of the record, provided sufficient detail for the Board to make a decision regarding the service connection claim for a low back disability.

In addition to the October 2012 remand, the Board remanded the appeal in January 2013 with instructions to (1) obtain outstanding VA treatment records, (2) request records from appropriate sources, including the National Personnel Records Center (NPRC) and National Archives and Records Administration, pertaining to the Veteran's claimed back injury, (3) request any outstanding in-patient records while the Veteran was stationed aboard the USS Lexington, or any other ship identified by the Veteran and from Balboa Naval Hospital in San Diego, California, (4) afford the Veteran an examination, and (5) issue a supplemental statement of the case (SSOC).  The VA obtained the specified records and issued a SSOC in October 2013.  As the actions specified in the remand have been completed, the matter is properly before the Board for appellate review.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131;	
 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic disabilities, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a present disability.  The medical evidence demonstrates that the Veteran is currently diagnosed with degenerative disc disease of the lumbar sacral spine with intervertebral disc syndrome of the sciatic nerve (bilateral S1) and degenerative spondylolisthesis (slipped vertebral body).  See VA treatment records beginning October 2003; April 2007 VA examination report; June 2013 VA examination report.  

As to the element of in-service incurrence, the Veteran alleges that he initially hurt his back by falling off of a landing ship tank while in service.  See his April 2007 statement.  He further alleges that he has experienced chronic back pain since this fall.  Id.

In support of his claim, the Veteran submitted another statement reiterating that he had injured his back in 1960 and was hospitalized at Balboa Naval Hospital in San Diego.  See his July 2007 statement.  Additionally, the Veteran submitted a statement claiming that in 1961, he fell off the ramp boarding the ship and damaged his lower back.  See his October 2011 statement.  He alleges that the injury caused him so much pain that it required him to leave the service.  Id.

During an August 2008 informal conference with a DRO, the Veteran stated that he injured his back after a fall sometime in 1960 or 1961.  See the August 2008 DRO conference report.  The Veteran also stated that he was hospitalized and had physical therapy for approximately one month.  Id.

The Veteran's statements are not credible.  The deck logs from the USS Lexington, do not indicate that the Veteran had an accident that resulted in a back injury.  Additionally, the STRs show no complaints, treatments or diagnoses for low back pain.  The Veteran indicates that he was released from service because of his back pain; however, in March 1964, the Veteran was examined and was deemed qualified for a one year extension.  See the March 1964 Report of Medical Examination.  Additionally, upon separation from service, the examining physician determined that the clinical evaluation of the Veteran's spine was normal.  See the February 1965 Report of Medical Examination.

The STRs indicated that in June 1962, the Veteran was involved in a car accident that resulted in contusions and lacerations of the lower lip and a severely contused left hip area.  There was no reference to back pain or injury.

The Board affords great probative weight to the Veteran's STRs, particularly the March 1964 and February 1965 examination reports.  They are probative as to the their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  There is no probative evidence demonstrating that the Veteran experienced chronic symptoms of a back disorder during service.  38 C.F.R. § 3.303(b)

The medical evidence demonstrates that the Veteran fell in June 2002 and injured his hip.  In March 2003, his back was reported as normal spine curvature; lipoma (fatty lump) left lower back.  Physicians' concerns with the Veteran's back are not reflected in the record until 2003, at which time a magnetic resonance imaging (MRI) revealed that "the vertebral bodies are normal in alignment and have normal marrow signal, the intervertebral discs show some loss of normal T2-w signal at all levels of the lumbar spine, and minor degenerative changes of the lumbar spine without evidence of central canal / thecal sac stenosis" was present.  See October 2003 VA treatment records.  

Complaints of low back pain are not reflected in the record until 2004.  The Veteran was treated at VA in August 2004 and diagnosed with minor degenerative changes of the lumbar spine without evidence of central canal / thecal sac stenosis.   Thereafter, in April 2005, the Veteran reported that he "reinjured his back two weeks ago (lifting)."  See April 2005 VA treatment records.  During that visit, the Veteran also told the physician that the original back injury was ten years prior (which would be in 1995) without surgery.  Id.  The Veteran's statements are inconsistent with the medical evidence of record.

The first evidence of degenerative changes of the lumbar spine is dated in 2003, which is approximately 38 years after service discharge.  The first evidence of low back pain is in 2004.  To the extent that the VA treatment report generated in conjunction with the April 2005 injury show evidence of degenerative changes of the lumbar spine, the evidence, including the Veteran's statements, is still dated decades after service discharge.  

The record lacks competent and probative evidence of a nexus between the current back disability and service.  In the April 2007 VA examination report, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar sacral spine, but did not provide an opinion regarding the etiology of the disability.  Per the October 2012 remand, the Veteran was afforded another VA examination in June 2013.  After examining the Veteran and reviewing his claims file, the June 2013 VA examiner determined that the Veteran's low back disability is less likely as not related to active service.  The examiner reasoned that although the Veteran indicates that the he injured his back in service, there is no data in the claims file to suggest a chronic back disability originated in service.  The examiner also observed that after the Veteran sustained contusion to the left hip that resolved without residuals, he was in service until February 1965 without any further complaints.  The examiner also noted that medical records reflect that the Veteran's back began hurting him eight months after his fall in June 2002.

The Board assigns the June 2013 VA opinion great probative weight.  In arriving at the opinion that the low back disability is less likely related to service, the examiner examined the Veteran, had the benefit of reviewing the entire claims file, to include the STRs, treatment records and the Veteran's statements, and presented a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the Veteran is competent to provide these statements to the extent that he report what happened to him during service.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his back disability had onset in service are not credible.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether the lay statements are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In passing, the Board also observes that the Veteran submitted VA compensation claims for certain disabilities in 2003, but made no mention of a low back disability.

The Veteran's essential contention of a nexus between his current disability and the reported low back injury in service has been fully investigated as mandated by the Court's decision in Jandreau.  The competent and probative evidence indicates that his current low back disability is not related to his active service.

Neither the Veteran's diagnoses of degenerative disc disease nor his degenerative spondylolisthesis are considered a "chronic disease" listed under 38 C.F.R. 	
§ 3.309(a); therefore, the presumptive service connection provisions under 	
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d at 1331.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


